      Case 1:17-cr-00630-ER Document 366 Filed 04/21/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -X
                                   :
UNITED STATES OF AMERICA           :         UNSEALING ORDER
                                   :
     - v. -                        :         S2 17 Cr. 630 (ER)
                                   :
KARL SEBASTIAN GREENWOOD,          :
                                   :
                    Defendant.     :
                                   :
- - - - - - - - - - - - - - - - - -X

          Upon application of the United States of America, by

and through Assistant United States Attorney Christopher J.

DiMase, it is hereby ORDERED that Superseding Indictment S2 17

Cr. 630 (ER), which was filed under seal on October 10, 2017, be

and hereby is unsealed.

          SO ORDERED.



Dated: New York, New York
       April 21, 2021
                                 _______________________________
                                 HONORABLE JAMES L. COTT
                                 UNITED STATES MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF NEW YORK
Case 1:17-cr-00630-ER Document 366 Filed 04/21/21 Page 2 of 2
